Archer, Chief justice,
This is an appeal from a judgment Of'the District Court refusing- relator’s- application for a Beer Dealer’s On-Premises’ License. ,
The application was in due order and the applicant qualified to receive1 á license; -
■The county , clerk certified. to .the county judge that the proposed location was .in a dry area, predicating such cer,tification-upon the .election held on. December 10,. 1935, purportedly held under the provisions of Secs.: 32 and 33 of Article I, H.B. 77, Acts 2d Called Session of the 44th Legislature, Vernon’s Ann.P.C. arts. 666-32, 666-33.
In Cause No. 10,432, Patton v. Texas Liquor Control Board, Tex.Civ.App., 293 S.W.2d 99, we had before us a similar fact and law question 'as in this case; We reversed the judgment of,the .trial court and rendered judgment for the appellant and'we see no necessity of restating' the views and holding heretofore made but refer to the majority opinion, the' concurring opinion and the dissenting opinion in' the' Patton case as controlling in this case.
The judgment of the trial court is-reversed. and judgment- here rendered -for appellant.
Reversed and rendered.
GRAY, J., dissenting.